887 F.2d 1080Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kelvin J. MILES, Petitioner-Appellant,v.James N. ROLLINS, Warden MCAC;  Attorney General of theState of Maryland, Respondents-Appellees.
No. 89-6748.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 28, 1989.Decided:  Oct. 5, 1989.

Kelvin J. Miles, appellant pro se.
Before WIDENER, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Kelvin J. Miles seeks to appeal the district court's order refusing relief under 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Miles v. Rollins, C/A No. 89-1740-S (D.Md. June 16, 1989).  We deny Miles' motion for bail as he has not raised substantial claims or shown exceptional circumstances justifying the grant of his motion.    Ostrer v. United States, 584 F.2d. 594, 599 (2d Cir.1978).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.